Citation Nr: 0831971	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which determined that new and 
material evidence had not been received to warrant reopening 
service connection for a back disorder.  

In July 2008, the veteran presented testimony from the RO in 
Philadelphia, Pennsylvania before the undersigned Acting 
Veterans Law Judge in Washington, DC, in a video conference 
personal hearing; a transcript of that hearing is of record. 

The reopened issue of service connection for a back disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  In an October 2001 rating decision the RO denied 
entitlement to service connection for a back disorder because 
the evidence of record failed to demonstrate a back disorder 
in service; a then currently diagnosed back disorder; or that 
any back disorder was secondary to a service connected left 
knee disability; and the veteran did not appeal after being 
notified of that decision.

2.  Evidence received since the October 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a back disorder and 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's October 2001 rating decision denying service 
connection for a back disorder became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence was received, and the claim for 
service connection for a back disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been addressed 
by information provided to the veteran in letters from the RO 
dated in June 2006 and July 2007.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The claim on appeal is a petition to reopen a previously 
finally denied claim.  The Court has held that in a claim to 
reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  

The veteran's claim was previously denied in October 2001 
because the evidence of record failed to demonstrate a back 
disorder in service; a then currently diagnosed back 
disorder; or that any back disorder was secondary to a 
service-connected left knee disability.  The veteran was 
provided notice in June 2006 and July 2007 that his claim was 
previously denied because his back disorder was not incurred 
in or aggravated by service, notice of the need to submit new 
and material evidence, the legal definition of new and 
material evidence, and the underlying elements to establish 
service connection.  

The RO has also made numerous attempts which have been 
unavailing in obtaining documentation to support the 
veteran's claim.  Therefore, the Board regards the VCAA 
requirements to have been satisfied to the extent possible in 
these regards.  In view of the Board's favorable disposition 
of the claim on appeal, the Board finds that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished. 

Legal Criteria for Reopening Service Connection for Low Back 
Disorder

The Board, initially, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted the request to reopen the service 
connection claim in May 2006.

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

As noted above, in October 2001, the veteran's claim was 
previously denied because the evidence of record failed to 
demonstrate a back disorder in service; a then currently 
diagnosed back disorder; or that any back disorder was 
secondary to a service-connected left knee disability.  

The evidence of record since the October 2001 adverse 
determination includes outpatient treatment records from 
March 2004 reflecting an impression of chronic back pain 
associated with degenerative spine disease.  August 2007 
outpatient treatment records reflect degenerative disc 
disease along with neurological manifestations.  

At the July 2008 hearing before the undersigned, the veteran 
explained that he flew in helicopters in Vietnam, and 
asserted that he injured his back when the armored plate upon 
which he was sitting was struck by enemy fire, causing him to 
be lifted several inches off the deck.  He also testified 
that he was bounced around when his helicopter crashed in 
March or April 1968.  The veteran acknowledges that no 
treatment records exist because other soldiers were more 
seriously injured, and he was just given aspirins. 

Under the circumstances, the Board believes that additional 
evidence, which includes medical evidence of a currently 
diagnosed back disability, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
because no back disorder was previously demonstrated in 2001.  
In other words, the diagnosis of current low back disability 
constitutes new and material evidence; therefore, the 
veteran's claim for service connection for low back disorder 
is reopened.

The Court has also stated that in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the claim is 
reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claim having been reopened, a full de novo review 
and weighing of all of the evidence by the RO is in order as 
more particularly set forth in the remand portion of this 
decision.


ORDER

Service connection for a back disorder is reopened.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand portion of this decision. 


REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  In 
this case, the veteran claims that his helicopter crashed in 
March or April 1968.  The Board is of the opinion that a unit 
history search could confirm the claimed helicopter crash, 
which could lend some credence to the veteran's claim, albeit 
such would not provide medical evidence of a back injury per 
se.

The Board notes that the veteran's separation examination of 
August 1968 reflected an entirely normal spine examination.  
Despite that the veteran assertion at the personal hearing 
that the first manifestations of any back disorder were from 
1974 or 1975, some six years after service, a June 1977 VA 
examination reported an entirely normal examination except 
for the veteran's extremities.  Medical reports from August 
1978, July 1986, May 1988, March 1989, and December 1991 are 
also negative for complaints or findings relating to the 
back.  In fact, the veteran first reported a history of back 
pain in clinical records dated from 1999, more than 30 years 
after service.  A neurology consultation from March 2004 
reports back pain existing for only some six or seven months 
prior to the examination, and the examiner notes the disorder 
is exacerbated by his employment as a machinist, without any 
mention of alleged in-service injury.

The Board also finds that a medical examination of the 
appellant by a VA orthopedist, who could offer an opinion as 
to the etiology of the currently diagnosed back disability, 
would materially assist in the development of his appeal.

Accordingly, the reopened issue of service connection for a 
back disorder is REMANDED for the following action:

1.  The AMC/RO should obtain the unit 
histories of the veteran's unit for the 
relevant period of March and April 1968 
to aid in determining whether there was 
a helicopter crash or whether 
helicopters in which members of the 
veteran's unit flew were fired upon by 
the enemy.  Only if research by the 
AMC/RO fails to obtain such unit 
histories should a request be sent to 
the U.S. Army and Joint Services 
Research Center (JSRRC) for the 
veteran's unit history for the period 
from March through April 1968, 
including any records of helicopter 
crashes during that period.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
by a physician concerning the veteran's 
back disorders.  Any necessary tests and 
studies should be performed.  The 
examiner is requested to diagnose and 
current back disability, and to express 
opinions as to whether it is at likely as 
not that any currently diagnosed back 
disability either a) began during the 
veteran's military service, or was caused 
or aggravated by his service-connected 
left knee disability (status post total 
left knee replacement).  

The examiner should review the veteran's 
records.  The examiner's attention is 
invited to the veteran's separation 
examination of August 1968.  The 
examiner's attention is also directed to 
the veteran's assertions that his first 
manifestations of any back disorder were 
claimed to be from 1974 or 1975, some six 
years after service, as well as a June 
1977 VA examination report that reflects 
an entirely normal examination except for 
the veteran's extremities.  Medical 
reports from August 1978, July 1986, May 
1988, March 1989, and December 1991 are 
also negative for complaints or findings 
relating to the back.  The claims file 
appears to reflect a first reported a 
history of back pain in clinical records 
dating from 1999.  

If the requested opinions cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The report should 
contain the full rationale for all 
opinions expressed.  

3.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should again 
review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


